*614OPIRIQH,
By his Honor John St. Paul.
Defendant's automobile truck driven rapidly, or slpwly (as you please), ran into plaintiff's oarriage on a oountry Joad. The night was very dark; the trüiok admittedly had no lights, and the only question is whether or no the oarriage had lights.
plaintiff and his wife swear that the oarriage had lights; Mr. and Mrs. Oashman, who were with plaintiff, also swear that the oarriage had lights.
The driver of the truck and one Downey who passed the oarriage on the ;road, swear that It had no lights. Defendant swears that when plaintiff stopped at his grocery before the accident, the oarriage then had no lights, and plaintiff tried to borrow one (which plaintiff denies). Walter Fisher swears that after the accident Mrs. cashman told him the # Carriage had no lights; and billy Smith swears that after the accident Mrs. Dopez told her the oarriage had no lights.
That is the sum and substance of the testimony on that head; and the District Judge, who saw and heard all the witnesses, believed those for plaintiff and did not belielre the others.
His appreciation of the testimony is entitled to great weight; and we do not see that he-erred.
*615May 30th, 1921.
XI.
Thar* was soma testimony to show a compromise, hut in our opinion it shows nothing more than an endeavor to reach a settlement, whioh however was never completed. Moreover it was not reduoed to writing and hence could not he considered in any event. 0. C. 3071.
III.
The trial judge allowed plaintiff $35, the value of his ruined harness; and $100, the amount which a blacksmith charged to repair the carriage (not yet paid because plaintiff has not the money, and for which the blacksmith still holds the oarriage). Be also allowed $20 for one weeks loss of wages, and $50 for pain and suffering; in all $205. The amount allowed appears to us neither excessive nor insufficient, but quite proper; and we shall therefore not disturb it.
The judgment appealed from is therefore affirmed.
Hew Orleans, Xa,